UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2038



MARSHALL T. MAYS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:05-cv-00796)


Submitted:   July 27, 2007                 Decided:   August 15, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marshall T. Mays, Appellant Pro Se.     Teresa Ellen McLaughlin,
Patrick J. Urda, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marshall T. Mays appeals from the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment in favor of the government in Mays’ action seeking

a refund of federal income taxes.       We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.      Mays v. United States, No. 3:05-cv-

00796 (D.S.C. May 29, 2007).     We deny Mays’ motions to expedite the

appeal,   to   order   the   Internal   Revenue   to   “stop   its   abusive

collection procedures,” and for oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -